Citation Nr: 1811184	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran perfected an appeal regarding service connection for tinnitus, but because this benefit was granted in full by the RO's September 2015 rating decision, this issue is not before the Board.

In December 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In December 2017, the Board requested a medical expert opinion, concerning the hearing loss issue, from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in January 2018.  The Board notes that the Veteran has not been furnished copies of the VHA opinion.  See 38 C.F.R. § 20.903.  However, given the favorable decision rendered below specifically regarding the hearing loss issue, the Board finds that further delay is unnecessary and that the Veteran is not prejudiced by the Board rendering the decision at this time on such issue, without the Veteran being furnished a copy of the VHA opinion.  In any case, the pertinent parts of the opinion are detailed below.


FINDING OF FACT

The Veteran's hearing loss is related to service.



CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Reopening the Previously Denied Claim

First, the Board will address whether a previously denied claim of service connection for hearing loss should be reopened.

By a March 2003 rating decision, the Veteran's claim of service connection for hearing loss was denied.  He was notified of the decision by a letter in April 2003, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in September 2011.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the March 2003 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for hearing loss is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also December 2016 Board hearing testimony.  

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Analysis

The Veteran contends that his hearing loss is related to in-service noise exposure.  His DD Form 214 indicates that his military occupational specialty (MOS) included aviation machinist's mate in the U.S. Navy.

The evidence includes the Veteran's service treatment records (STRs) with hearing tests indicating normal hearing as defined by 38 C.F.R. § 3.385, to include a January 1964 entrance examination and a December 1967 separation examination with a whisper test showing no abnormalities.  The Veteran's STRs also include the following ear-related records: July 1966 treatment for right ear pain, with an assessment of internal and external otitis A.D. and internal otitis A.S.; September 1967 treatment for left ear laceration, sutured.

Post-service medical records include a July 1981 private audiogram showing no hearing loss according to 38 C.F.R. § 3.385 and a July 2002 private audiogram showing that the Veteran does have hearing loss according to 38 C.F.R. § 3.385.

The Veteran was afforded VA examinations in September 2012, with an October 2012 addendum opinion, and in August 2015.  The VA examination reports both show that the Veteran has current hearing loss according to 38 C.F.R. § 3.385, and thus, the Veteran has the claimed hearing loss disability.  However, only negative nexus opinions were provided.  The August 2015 VA examiner did provide a positive nexus opinion regarding tinnitus, for which the Veteran is now service connected.

At the December 2016 Board hearing, the Veteran testified regarding his military duties, to include in-service noise exposure from working on the flight line of aircraft carriers up to 19 hours per day, sleeping under the flight deck, having a gun going off next to his ear, and working on reciprocating aircraft during launchings and recoveries.  These duties are consistent with his MOS.  He further asserted that he did not experience much noise exposure after service.

The Board found that additional guidance was needed regarding the Veteran's current hearing loss and its potential relation to the Veteran's history of in-service noise exposure, and thus, the Board obtained the January 2018 VHA opinion.

The January 2018 VHA opinion was authored by a physician (J.H., M.D.) who is a Board-certified otolaryngologist at a VA Medical Center.  Dr. J.H. opined that the Veteran's hearing loss is more likely than not caused by his active duty service, including noise exposure from working around aircraft.  The expert reviewed the Veteran's medical records and explained that the effects of acoustic trauma or chronic loud noise exposure may not manifest in the audiometric testing for several years, even decades, after service.  Additionally, Dr. J.H. provided references supporting his conclusions and further scientific details regarding the death of outer hair cells of the cochlea not manifesting until several years following an initial insult.

In comparing the conflicting opinions of record, the Board finds the January 2018 VHA opinion to be more persuasive given the author's level of expertise along with the well-reasoned explanations, to include addressing the reasons why previous audiometric examinations may have shown not hearing loss.  At the least, the question regarding nexus, on which this case turns, is in equipoise.  Accordingly, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that his current hearing loss is related to his in-service noise exposure.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, service connection for hearing loss is warranted.


ORDER

New and material evidence having been received, the previously denied claim of service connection for hearing loss is reopened.

Service connection for hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


